08/29/2022



     IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 22-0324




                            No. DA 22-0324


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

GUY L. PARKER,

           Defendant and Appellant.



                                GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 28, 2022, to

prepare, file, and serve the Appellant's opening brief.




                                                             0-2:Z__
                                             '        — 9—